DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zohni (USPGPUB DOCUMENT: 2013/0100616, hereinafter Zohni).

Re claim 1 Zhoni discloses in Fig 1A-1C & 11 a heat spreading plate (10) suitable to be a top cover of a chip package structure, and the heat spreading plate (10) (10 comprises a sheet or layer structure and comprises a thermally conductive material and may therefore be interpreted as a heat spreading plate) comprising:
a main body (see plurality of 70/55 in Fig 1B) comprising a plurality of metal sheets (70/55)which are arranged spaced apart from one another totally (Fig 1B), and capable of thermally connecting different working chips mounted within the chip package structure (since 70/55 connects different working chips and 70/55 is formed of thermally conductive material this may be interpreted as capable of thermally connecting different 
an isolating frame (45/65/1165/1160) [0050] surrounding outer edges of the metal sheets (70/55)and filling into the gaps for fixedly holding the metal sheets (70/55)together (1165/1160 in Fig 11 may be interpreted as fixedly holding the metal sheets (70/55)together),
wherein one surface of the isolating frame (45/65/1165/1160) is formed with a plurality of hollow recesses(recess of 45/65/1165/1160), and each of the metal sheets (70/55) is exposed outwards from one of the hollow recesses(recess of 45/65/1165/1160).

Re claim 2 Zhoni discloses the heat spreading plate (10) of claim 1, wherein the isolating frame (45/65/1165/1160) is formed on the metal sheets (70/55) by a plastic injection molding.
The limitations “wherein the isolating frame is formed on the metal sheets by a plastic injection molding” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.




Re claim 4 Zhoni discloses the heat spreading plate (10) of claim 1, further comprising:
a reinforced frame being in a rectangular ring shape, and surrounding to form a frame opening, wherein the reinforced frame is stacked on the surface of the isolating frame (45/65/1165/1160), and the frame opening overlaps the hollow recesses(recess of 45/65/1165/1160).

The limitations “a reinforced frame being in a rectangular ring shape, and surrounding to form a frame opening,” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.




Re claim 9 Zhoni discloses the heat spreading plate (10) of claim 1, wherein a material of each of the metal sheets (70/55)and a material of the isolating frame (45/65/1165/1160) are the same in thermal expansion coefficient.

prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.


Re claim 10 Zhoni discloses the heat spreading plate (10) of claim 1, disclose wherein the metal sheets (70/55)are different in thickness (wherein the thickness is in the y-direction in Fig 1B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhoni in view of Kuroda (USPGPUB DOCUMENT: 2012/0061850, hereinafter Kuroda).

Re claim 11 Zhoni discloses the heat spreading plate (10) of claim 1, 

Zhoni does not disclose wherein each of the metal sheets (70/55)further comprises a block and a protective outer film completely covering the block.

Kuroda discloses in Fig 4 wherein each of the metal sheets (2) further comprises a block (2 is substantially block shaped) and a protective outer film (plating)[0107] completely covering the block.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kuroda to the teachings of Zhoni in order to so as to ensure an excellent connection with the gold wire [0107, Kuroda]



Claim Objections

Claim 5 (and dependent claims 6-8) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 would be allowable based on the following limitation:  wherein one of the metal sheets comprises a first plate body and a three-dimensional structure, the three-dimensional structure is formed on one surface of the first plate body, and facing towards one of the hollow recesses for connecting one of the different working chips of the chip package structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819